

113 HR 3164 IH: To clarify the application of all laws, including the Patient Protection and Affordable Care Act, to the Federal Government and Congress, and for other purposes.
U.S. House of Representatives
2013-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3164IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2013Mr. Kingston introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on House Administration and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo clarify the application of all laws, including the Patient Protection and Affordable Care Act, to the Federal Government and Congress, and for other purposes.1.Application of general laws to Executive Branch and CongressCongress and the Executive Branch are expressly and equally bound by any Federal law which is intended to be broadly enforced upon the American people.2.No Federally funded health care premium subsidies for Members of Congress, the President, and other civilian Federal workers until ACA is fully repealed(a)In generalSubject to subsection (b), until the Patient Protection and Affordable Care Act (Public Law 111–148) is fully repealed, a Member or employee of Congress, the President, the Vice-President, any employee of the Executive Office of the President, and any other civilian Federal worker is not eligible for any Federally funded health care premium subsidies.(b)ExceptionSubsection (a) shall not apply to the provision of a health care premium subsidy—(1)under title XVIII or XIX of the Social Security Act;(2)for coverage under a health care program under chapter 17 of title 38, United States Code; or(3)for medical coverage under chapter 55 of title 10, United States Code, including coverage under the TRICARE program.3.Moving all civilian Federal workers into Exchange plans(a)In generalSection 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is amended—(1)in the subparagraph heading, by inserting and other civilian Federal officials and employees after Members of Congress;(2)in clause (i)—(A)by striking and congressional staff and inserting and any employee of Congress, the President, the Vice-President, any employee of the Executive Office of the President, and any other civilian Federal worker; and(B)by striking or congressional staff and inserting or other such employee, officer, or worker; and(3)by adding at the end the following new clause:(iii)Clarification of effect on uniformed services, TRICARE, and VA health plansNothing in this subparagraph shall be construed as affecting the eligibility of an individual to enroll in a health plan made available pursuant to, or to otherwise receive health care under, chapter 55 of title 10, United States Code, or chapters 17 or 18 of title 38, United States Code..(b)Maintaining current FEHBP coverage of annuitantsNothing in the amendments made by subsection (a) shall be construed as affecting the continued coverage of annuitants under health benefits plans under chapter 89 of title 5, United States Code, as in effect as of the date of the enactment of this Act.